Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on July 26, 2021.
Claims 1-20 are pending in the application.

Examiner’s Note
In the interest of compact prosecution, the examiner contacted Applicant’s representative Grant Johnson, Reg. No. 42,696 indicating that the claims would be allowable over prior art and requested the filing of a Terminal Disclaimer (see double patenting rejection below) in order to place the application in condition for allowance.  Applicant’s representative requested an Office action with the double patenting rejection.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 101
Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. Applicant has amended the claims to include additional limitations that amount to significantly more than the judicial exception.  Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Conchieri et al. US Patent Publication No. 2009/0083089 in view of Al-Alem et al. US Patent Publication No. 2021/0011808 and Noboa et al. US Patent Publication No. 2015/0227870.  
The amendments to claims 1, 8, and 15 have overcome the prior rejection.  Therefore, the rejections have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, 12, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/452,864 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the subject matter of the application is disclosed by claims of the reference application.
Instant Application
Application No. 16/452,864
1. A method for prioritizing microservice restoration comprising: 

recording network traffic between a plurality of deployed microservices;
1. A method for managing cloud infrastructure comprising: 

recording network traffic between a plurality of deployed microservices, 

wherein the plurality of deployed microservices comprise a collection of loosely coupled services 

automatically, by a microservices interaction mapping module: 

analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices; 
continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and
continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and 
detecting two or more microservice failures of the deployed microservices using the dynamically detected changes in interactions;
detecting a plurality of failures of the deployed microservices using the dynamically detected changes in interactions; 

using the end-to-end flow mapping to determine which of the plurality of microservice flows are affected by each of the plurality of failures; determining an amount of revenue loss per period of time for each affected microservice flow; 
determining, for each microservice failure, a microservice restoration time; 
retrieving, for the each of the plurality of failures, a microservice restoration time; 
determining an expected total cost of a downtime for each microservice failure; and 
determining an expected total cost of a down time for each affected microservice flow based on the determined amounts of revenue loss per period of time and the retrieved microservice restoration times; and 
determining, based on the determined expected total cost of the downtime for each microservice failure, an order of microservices to restore.
generating a prioritized order for microservice restoration using the expected total costs of down time.


	Claims 8 and 15 are unpatentable over claims 8 and 15 of the reference application.
	Claims 5, 12, and 19 are unpatentable over claims 1, 8 and 15 of the reference application

Claims 2, 9, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/452,864 in view of Wu et al. US Patent Publication No. 2019/0102717 (“Wu”). 
Regarding claim 2, while the reference application discloses microservice failures, the reference application does not disclose degradations in the performance of the two or more microservices.  Wu teaches degradations in the performance of two or more microservices (para. [0035] determine whether 

Claims 3-4, 10-11, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/452,864 in view of Bhatia et al. US Patent Publication No. 2016/0315801 (“Bhatia”). 
Regarding claim 3, while the reference application discloses a restoration time for the microservice, the reference application does not disclose each restoration time is a time required to restore a corresponding service to full functionality.  Bhatia teaches time required to restore a corresponding service to full functionality (para. [0163] time taken for partial or full recovery of functionality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented Bhatia’s disclosure in order to have similarly provided recovery strategies for determining an optimum recovery strategy.  Claims 10 and 17 comprise similar subject matter as claim 3 and are rejected under a similar rationale as claims 3.
Regarding claim 4, the reference application does not teach determining, for each microservice failure, a partial microservice restoration time, wherein the partial microservice restoration time is a time required to restore each microservice to partial functionality.  Bhatia teaches determining a partial restoration time, wherein the partial microservice restoration time is a time required to restore to partial functionality (para. [0163] time taken for partial or full recovery of functionality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented Bhatia’s disclosure in order to have similarly provided recovery strategies for determining 

Claims 6, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/452,864 in view of Noboa et al. US Patent Publication No. 2015/0227870 (“Noboa”). 
Regarding claim 6, the reference application does not teach the method of claim 1, wherein the determining the order of microservices to restore comprises prioritizing a microservice with a largest revenue impact as a first microservice to restore.  Noboa teaches prioritizing a component with a largest revenue impact as a first component to restore (para. [0125] repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.  para. [0195] sorting faults by the importance attribute), to determine which faults have the highest cost).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Noboa’s disclosure of prioritizing a component because it would have been beneficial to repair products with a highest cost.  Claims 13 and 20 comprise similar subject matter as claim 6 and are rejected under a similar rationale as claims 6.

Claims 7 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/452,864 in view of Suzuki et al. US Patent Publication No. 2014/0372601 (“Suzuki”).
Regarding claim 7, the reference application does not teach the method of claim 1, wherein the determining the order of microservices to restore comprises prioritizing a microservice which relates to a contractual obligation as a first microservice to restore.  Suzuki teaches prioritizing a service which relates to a contractual obligation as a first service to restore (para. [0232] recovery priority calculation unit 2212 refers to the service contract information management table.  calculates the acquired service 

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection is overcome by the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
White US Patent Publication No. 2021/0216291 teaches recording network traffic between a plurality of deployed microservices; analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices (para. [0104] monitor and track calls between the plurality of services.  device can establish a call chain identifying a plurality of requests to a first microservice through a last microservice of the plurality of microservices accessed responsive to the initial or first request); continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and detecting two or more microservice failures of the deployed microservices using the dynamically detected changes in interactions (para. [0105] monitor and observe all traffic and calls.  para. [0138] detect one or more failures that occurred during execution of one or more requests.  monitor the interactions between the different microservices 575 to determine a failure of a first microservices). 
Nassar et al. US Patent Publication No. 2018/0270107 continuously analyzing network traffic to dynamically detect changes in interactions between a plurality of deployed microservices; and detecting two or more microservice failures of the deployed microservices using the dynamically detected changes in interactions (para. [0105] monitor and observe all traffic and calls.  para. [0138] detect one or more failures that occurred during execution of one or more requests.  monitor the interactions between the different microservices 575 to determine a failure of a first microservices. para. [0020] invoking" self-monitoring end-to-end application/communication flow failure at the microservice. para. [0059] each end-to-end flow passing through the one or more microservices sending the request to self-monitor may be tracked and/or monitored.  para. [0060] fault detection service 412 detects a failure of the end-to-end communication flow between the invoking microservice and the one or more microservices).
However, the prior art of record with respect to determination of microservice failure do not teach or make obvious: determining, for each microservice failure, a microservice restoration time; determining an expected total cost of a downtime for each microservice failure; and determining, based on the determined expected total cost of the downtime for each microservice failure, an order of microservices to restore.  
Conchieri et al. US Patent Publication No. 2009/0083089 discloses a method for prioritizing restoration comprising:  detecting two or more component failures (para. [0025] product… component, process.  para. [0026] identification of failure modes and/or failure events for the product); determining, for each component failure, a component restoration time.  para. [0029] estimated repair time for a failure mode, referred to as a Mean Time To Repair (MTTR)); determining an expected total cost of a downtime for each component (para. [0027] cost per hour… due to downtime of the product. cost of failure and/or the lost operational cost of failure…); determining, based on the determined expected total cost of the downtime for each component, an order of components (para. [0040] failure modes may be prioritized according to their respective cost exposures.  fig. 6; para. [0054] prioritize failure modes).
Al-Alem et al. US Patent Publication No. 2021/0011808 discloses gathering information on microservice interactions; detecting two or more microservice failures; and determining an order of microservices to restore (para. [0060] relations between/among the microservices captured.  para. [00063] problems with one or more applications that include one or more respective microservices.  para. [0066] restore one or more microservices.  data services… may be restored first).  
Noboa et al. US Patent Publication No. 2015/0227870 discloses determining, based on determined total cost of downtime for each component, an order of components to restore (para. [0125] repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.  para. [0195] sorting faults by the importance attribute, to determine which faults have the highest cost).  
The prior art of record with respect to determining restoration time and cost of restoration do not teach or make obvious: recording network traffic between a plurality of deployed microservices; analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices; continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and detecting two or more microservice failures of the deployed microservices using the dynamically detected changes in interactions.  	Therefore, the prior art of record do not teach in whole or make obvious every limitation of the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445